DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-4 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted are being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “an information acquisition device configured to” and “a movement assist information determination module configured to”, “a parking assistant module configured to”,  in claims 1. Similar “means for” language is found in claims 2-4.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof [see ¶54 for “device” interpretation referring to vehicle peripheral sensors and ¶ 19 for “module” referring to microprocessor or ASIC hardware for performing the operations. Further ¶ 111 describes that the modules function as the parking assist ECU.  This would lead one of ordinary skill in the art to understand what particular structure is used to perform these features.].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180244312 (“Kato”) in further view of US 20190351900 (“Matsuda”).

As per claim 1 Kato discloses a parking assist apparatus for a vehicle [Fig. 3], comprising:
an information acquisition device configured to acquire vehicle peripheral information including information on an object present in a peripheral region of the vehicle [¶ 3 method using ultrasonic sensor; a camera…, ¶ 25 able to image the vicinity of the vehicle];
a movement assist information determination module configured to, when an assist
request is generated [¶ 21 operation input (to ECU), Fig. 3 ECU/CPU],
[¶ 3 parking assistance system… reaches a target position, ¶ 28],
set as a movement path, a path along which the vehicle is movable from a current position of the vehicle to the target position [¶ 35 computing of a path to the parking position, for the vehicle, and control... ], and
determine movement assist information including steering angle information representing changes in a steering angle of the vehicle when the vehicle moves along the movement path, and speed information representing changes in a speed of the vehicle when the vehicle moves along the movement path [¶ 32 steering angle sensor, ¶ 35 (vehicle control to parking), ¶ 37 manages entire control of vehicle to parking position, Fig. 3 (steering system, braking system), Fig. 4 (braking controller, vehicle speed , deceleration, target position] ; and
a parking assist module configured to execute parking assist control such that the vehicle moves in accordance with the determined movement assist information, the parking assist control including steering angle control for changing the steering angle of the vehicle, driving force control for controlling a driving force of the vehicle, and braking force control for controlling a braking force of the vehicle [¶ 32 steering angle sensor, ¶ 35 (vehicle control to parking), ¶ 37 manages entire control of vehicle to parking position, ¶ 39 executes steering control process, vehicle speed control, Fig. 3 (steering system, braking system), Fig. 4 (braking controller, vehicle speed , deceleration, target position (steering)],
wherein the parking assist module is further configured to, when a first process finishes, a second process performs a predetermined first operation other than an operation with respect to a [¶ 40 auto braking feature continue (regardless of brake pedal) by second process (happens consecutively after first process)],
apply the braking force to the vehicle [¶ 40 second process continues braking (to control the vehicle)], and  
execute second processing for maintaining the movement assist information, the first time period being a period from a first point in time at which the movement assist information is determined to a second point in time when the vehicle has reached the target position [¶ 40 first process is completed to target position, second process continues controls (auto brake feature), Fig. 5].
Kato is not explicit to configured to when an occupant performs an operation,  apply force to stop the vehicle, and pause a process immediately before the vehicle finishes an operation.
Matsuda discloses a system configured to when an occupant performs an operation [¶ 58 button (for occupant) to start parking assistance operation], 
an operation performed to apply force to stop the vehicle [¶ 58 after user starts an operation for parking assistance, vehicle will move then stop/pause at a designated place before completing the parking assistance process], and 
pause a process immediately before the vehicle finishes an operation [¶ 58 after user starts an operation for parking assistance, vehicle will move then stop/pause at a designated place before completing the parking assistance process, Fig. 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kato with the teachings of Matsuda for including 

As per claim 3 Kato discloses further wherein the parking assist module is configured to, when the occupant performs a predetermined second operation in a second time period from a point in time at which the vehicle has reached the target position until a predetermined time has elapsed [¶ 48 performs an operation of canceling second process (second process is after vehicle has reached its target position/after first time period], terminate the parking assist control at a point in time at which the occupant performs the second operation [¶ 48 performs an operation of canceling second process (second process is after vehicle has reached its target position/after first time period)… is performed by the driver], and 
wherein the parking assist module is configured to, when the occupant does not perform the second operation in the second time period, terminate the parking assist control at a point in time at which the second time period has elapsed [¶ 48 second processing has been continued for a predetermined time after predetermined condition is satisfied (target position reached)… in other words, when it is determined the predetermined time has elapsed after the predetermined condition is satisfied…. control unit cancels the continuation of the second process].

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180244312 (“Kato”) in further view of US 20190351900 (“Matsuda”) in further view of US 20190278267 (“Honda”).

As per claim 2 Kato discloses further wherein the parking assist module is configured to, when executing the second processing, notify the occupant of termination of the first process and a second process to be performed by the system for resuming a parking assist control [¶ 40 second process continues braking (to control the vehicle), ¶ 41 notification first process is terminated and is continued for second process, ¶ 50 displaying of message on the display device].
Kato is not explicit to executing a pause process, notify the occupant of a predetermined resume operation for resuming the parking assist control, and wherein the parking assist module is configured to, when the occupant performs the resume operation, resume the parking assist control in accordance with the movement assist information which has been maintained since the pause processing is started, and when the occupant does not perform the resume operation in a time period from the notification of the resume operation until a predetermined time threshold elapses, erase the movement assist information which has been maintained since the pause processing is started, and terminate the parking assist control.
Matsuda discloses further executing a pause process [¶ 24 temporarily stops], notify the occupant of a predetermined resume operation for resuming the parking assist control [¶ 58, 63 confirms driver safety input, continues parking assist], and wherein the parking assist module is configured to, when the occupant performs the resume operation, resume the parking assist control in accordance with the movement assist information which has been maintained since the pause processing is started [¶ 62 driver input confirmation of the safety… parking slot exiting position is resumed, Fig. 5] and when the occupant does not perform the resume operation after the notification of the resume operation, the parking assist process does not continue [¶ 62 driver input confirmation of the safety required to continue, Fig. 5].

Kato in view of Matsuda is not explicit to when the occupant does not perform the resume operation in a time period from the notification of the resume operation until a predetermined time threshold elapses, erase the movement assist information which has been maintained since the pause processing is started, and terminate the parking assist control.
Honda discloses further when the occupant does not perform the resume operation in a time period from the notification of the resume operation until a predetermined time threshold elapses, erase the movement assist information which has been maintained since the pause processing is started, and terminate the parking assist control [¶ 74  at the time point when it is determined that the elapsed time passes the first predetermined time… automated driving control… determined to be finished (if finished no movement assist info in maintained, understood to be erased) and shift to the 0th control state (manual)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kato in view of Matsuda with the teachings of Honda for purposes of requiring operator input to continue automated functions which would otherwise be canceled for purposes of continuing automation with operator acknowledge requirement for increased safety by minimize unsafe reliance of automated vehicle features.  


As per claim 4 Kato discloses further wherein the parking assist module is configured to, when the occupant operates the accelerator pedal or the brake pedal in the second time period, [¶ 49 when acceleration unit is operated… cancels the continuation (second process)].
Kato does not disclose further wherein the parking assist module is configured to, when the occupant operates an accelerator pedal in the first time period, determine that the occupant performs the first operation. 
Matsuda discloses further wherein the parking assist module is configured to, when the occupant operates a start operation in the first time period, determine that the occupant performs the first operation [¶ 24 starts parking assist function, includes a pause operation]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kato with the teachings of Matsuda for including intermediate checks and balances in an automated control scheme for improving vehicle operation safety by incorporating user awareness through extended user operations.  
Kato in view of Matsuda is silent to using an accelerator pedal for starting an operation.
Honda discloses further an operator using an accelerator pedal to temporarily pause an automated vehicle function [¶ 25 driver may… override, when driver performs an acceleration operation during automated driving, driving operation by driver may be prioritized, when driver stops, automated driving restarts].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kato in view of Matsuda with the teachings of Honda for purposes of requiring operator input to continue automated functions which would otherwise be canceled for purposes of continuing automation with operator acknowledge requirement for increased safety by minimize unsafe reliance of automated vehicle features.  


Additional Art to Consider
Application Pub. No US 20180208245 titled, PARKING ASSIST APPARATUS, further includes a parking assistant that helps operators my automating parking features. This is similar to the Applicant’s invention in that system is based on automated vehicle controls for parking.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662         

/JELANI A SMITH/            Supervisory Patent Examiner, Art Unit 3662